DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-25 are allowed.

As per claim 1, the prior art Kim (US 2013/0047706) discloses a system for determining the air leakage of a space in a building (see Title, Abstract, Fig. 3 and paragraph 0034: system for measuring leakage of an area in a test room, i.e. in a building), said system comprising: 
a processor (see Abstract and paragraphs 0051 and 0113: computer means, i.e. processor, may implement the functions of gauging means 204);
a source of compressed air (see Fig. 2 and paragraph 0044-0045: compressor and air tank, i.e. source of compressed air);
one or more space pressure sensors configured to provide the transient pressure signals and to provide the signals to the processor (see Abstract, Figs. 2, 4, and 5, and paragraphs 0047 and 0048: pressure sensor for measuring transient pressure of the room, providing signals to gauging means/data-logger 204); 
a nozzle unit tor metering the supply of a pulse of compressed air from the source and for directing the pulse into the space (see Figs. 2 and 5, and paragraph 0045-0046 and 0057: tank has a solenoid valve outlet/nozzle unit for 
a source pressure sensor configured to measure a transient source pressure during the pulse and to provide a transient source pressure signal to the processor (see Abstract, Figs. 2 and 5, and paragraphs 0047 and 0048: pressure sensor for measuring transient pressure of the air tank during the pressure pulse, provides signal to gauging means 204); 
the transient source pressure signals are pressure readings of internal pressure of air within the space during the flow conditions created by the discharged compressed air into the space (see Abstract, Figs. 2, 4, and 5, and paragraphs 0046-0049: pressure sensor for measuring transient pressure of the room during the discharge of the compressed air); and
wherein the processor is configured to determine the air leakage (see paragraphs 0048, 0051, and 0070-0074: gauging means can determine the leakage of the room based upon the transient pressure signals) based on: a volume of the space (see paragraph 0078: equation 6 is dependent upon the volume of the room VR), the transient space pressure signal (see Fig. 4 and paragraphs 0064 and 0070-0079: calculations for leakage include measured pressure change in the room PR, i.e. transient pressure signal of the space), the space air temperature value (see paragraphs 0072-0075: leak is dependent upon the temperature change in the test room, i.e. space air temperature), the transient source pressure signal (see Fig. 4 and paragraphs 0064 and 0070-0079: calculations for leakage are dependent upon transient c) and the volume of the source (see paragraphs 0072-0073: leak calculations depend upon volume of the source Vc).

Tanaka (US 2008/0213723) discloses wherein the nozzle unit is configured to gradually reduce a constriction of the flow of air from the source as it leaves the source (see Fig. 1 and paragraphs 0103-0104: gradually restricted). 

Cooper (Determining the adventitious leakage of buildings at low pressure. Part 2: pulse technique) discloses wherein the space pressure sensor is configured to provide background pressure signals of air residing within the space and to provide the background pressure signals to a processor (Figures 2, 4, 6, and 8:); 
wherein the nozzle unit is configured such that it produces a reproducible pulse shape and delivers quasi-steady flow conditions (see Abstract, Figures 4, 5, 6, 7, 8, and 9);
wherein the background pressure signals are pressure readings of internal pressure of air within the space before and after supply of the pulse (Figures 2, 4, 6, and 8: show that multiple tests include pressure measurements before and after the pulse);
wherein the transient source pressure signals are pressure readings during the quasi-steady flow conditions created by the pulse (see Abstract and Figures 2, 4, 6, and 8: show that multiple tests include transient pressure measures created by the pulse);
wherein the determination of the air leakage is based on changes in the background pressure signals (see pages 83-84 section 3.1, page 89-86 section 4.2, and 

Eberlein (US 2015/0323411) discloses a temperature sensor configured to measure the temperature of air residing within the space, and to provide a space air temperature signal to the processor, i.e. wherein the space air temperature value is a measured temperature signal (see Fig. 1 and paragraphs 0059 and 0070: temperature in the enclosed room, i.e. space, is measured by means of a temperature measuring system, i.e. temperature sensor, temperature measuring system coupled to control means 50, i.e. processor).

However the prior art does not disclose the limitations of parent claim 1 further comprising wherein the source is a pressure tank containing compressed air, where a minimum size of the pressure tank is selected such that a quasi-steady pulse can be generated. 

	Independent claim 21 is allowable because it claims the same allowable subject matter as discussed in relation to independent claim 1. 

	Dependent claims 3-20 and 22-25 are allowable due to their dependence upon the previously discussed independent claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL J DALBO/Primary Examiner, Art Unit 2865